Response to Amendment(s)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amended claims and response to the Non-final Office Action dated 04/08/2022, filed with the Office on 07/08/2022, have been entered and made of record.

In light of Applicant’s amendment of relevant claims to correct the issues raised in the Non-final Office action dated 04/08/2022, the rejection of those claims under 35 U.S.C. 112(b) have been overcome.

Status of Claims
Claims 1-21 are pending. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s amended claims and its arguments with respect to the rejection of claims under 35 U.S.C. 112(b).  In light of the amended claims, Applicant’s arguments presented on Page 7 of its reply are found to be persuasive.  Accordingly, the rejection of claims under 35 U.S.C. 112(b) is withdrawn.  Accordingly, Claims 1 - 21 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662